                                                                    Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 1 of 7



                                                           H. STAN JOHNSON
                                                       1   Nevada Bar No. 265
                                                           Cohen-Johnson, LLC
                                                       2   375 E. Warm Springs Road, Suite 104
                                                           Las Vegas, Nevada 89199
                                                       3
                                                           Telephone: 702-823-3500
                                                       4   Facsimile: 702-823-3400
                                                           sjohnson@cohenjohnson.com
                                                       5   Attorneys for Petitioner NRT Technology Corp.

                                                       6
                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                       7
                                                                                           FOR THE DISTRICT OF NEVADA
                                                       8

                                                       9
                                                               NRT TECHNOLOGY CORP.                         FILED UNDER SEAL UNDER COURT
                                                      10                                                    ORDER (ECF No. ___)
                                                                                 Petitioner,
                                                      11                                                    Case No. ___________
                                                                         v.
                                                      12                                                    Related Case No.: 1:19-cv-00804
                                                               THE LAS VEGAS SANDS                          NRT Technology Corp. v. Everi Holdings Inc.
                 2049 Century Park East, Suite 2900




                                                      13       CORPORATION                                  United States District Court for Delaware
                      Los Angeles, CA 90067




                                                      14                                                    Honorable Maryellen Noreika
Polsinelli LLP


                           310.556.1801




                                                                                 Respondent.
                                                      15
                                                             PETITIONER NRT TECHNOLOGY CORP. AND NRT TECHNOLOGIES, INC.’S
                                                      16   MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND TESTIMONY BY THE
                                                                                LAS VEGAS SANDS CORP.
                                                      17
                                                                    NRT Technology Corp. (“Petitioner” or “NRT”) respectfully seeks an order compelling
                                                      18

                                                      19   the Las Vegas Sands Corp. (“Respondent” or “Sands”) to produce documents and a deposition

                                                      20   witness in response to NRT’s document and deposition subpoenas.
                                                      21                                           Procedural Background
                                                      22
                                                                    1.        The Antitrust Suit
                                                      23
                                                                    This motion to compel arises out of an antitrust lawsuit between NRT and Everi,1 two
                                                      24
                                                           competitors in the business of providing cash access kiosks to gaming and casino facilities. At
                                                      25

                                                      26   issue in the antitrust lawsuit is whether Everi used a fraudulently-procured patent—U.S. patent

                                                      27
                                                           1
                                                             “Everi” includes Everi Holdings Inc. and Everi Payments Inc., as well as their predecessor
                                                      28   entities, Global Cash Access Holdings, Inc. and Global Cash Access, Inc. FAC ¶¶ 9-11.

                                                           79484583.6
                                                                    Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 2 of 7




                                                       1   number 6,081,792 (the “’792 Patent” or “3-in-1 Patent”)—to procure business from casinos like

                                                       2   the Sands between at least 2012 and 2018 as part of an effort to maintain monopoly power in the
                                                       3
                                                           U.S. market for unmanned, integrated kiosks providing cash access services to casino patrons on
                                                       4
                                                           gaming facility floors, including but not limited to Point of Sale debit and credit card cash advances
                                                       5
                                                           and certain automatic teller machine transactions. Raup. Decl. Ex. A, First Amended Complaint
                                                       6
                                                           (“FAC”) ¶¶ 2, 13, 17, 19, 27-30, NRT Tech. Corp. v. Everi Holdings Inc., Civ. No. 19-804 (D.
                                                       7

                                                       8   Del.).

                                                       9            The ’792 Patent concerns a system and method for withdrawing money from a financial
                                                      10   institution after the daily withdrawal limit set by that financial institution has been reached. FAC
                                                      11
                                                           ¶ 31. The patent has twice been held invalid and is therefore unenforceable. FAC ¶ 33-34. NRT
                                                      12
                                                           alleges that Everi also knew the patent was invalid since its inception, but nevertheless used it to
                                                      13
                 2049 Century Park East, Suite 2900




                                                           interfere with NRT’s relationships with casinos like the Sands. FAC ¶¶ 19, 28, 35, 45.
                      Los Angeles, CA 90067




                                                      14
Polsinelli LLP


                           310.556.1801




                                                      15            Documents produced by Everi in discovery in the antitrust case show that the ’792 Patent

                                                      16   was a central part of Everi marketing materials and sales pitches to casinos between 2012 and

                                                      17   2018. For example, an October 1, 2014 presentation by Everi to the Sands included a detailed
                                                      18   analysis of the financial value of the ’792 Patent to two Sands’ properties: “GCA estimates the
                                                      19
                                                           annual value of our patented 3-in-1 Rollover functionality to be in excess of $689,000 to
                                                      20
                                                           Venetian/Palazzo.” Raup. Decl. Ex. B, EVERI-0051737. Everi (formerly GCA) also sent a six-
                                                      21
                                                           page presentation about its patented 3-in-1 technology that made the following claim: “Because of
                                                      22

                                                      23   GCA’s patent (United States Patent No. 6,081,792) and steadfast defense of the exclusivity of our

                                                      24   technology, no other provider can offer this service.” Raup. Decl. Ex. C, EVERI-0051738 at 38

                                                      25   (emphasis added).
                                                      26
                                                                    NRT believes Everi’s statement about its “steadfast defense” of its patented technology
                                                      27
                                                           and similar representations was an implicit threat to sue casinos that do business with NRT, and/or
                                                      28

                                                                                                             2
                                                           79484583.6
                                                                    Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 3 of 7




                                                       1   to embroil casinos in patent litigation between Everi and NRT. NRT seeks discovery from Sands

                                                       2   to learn the extent to which Everi’s threats to Sands had their intended effect by persuading Sands
                                                       3
                                                           not to do business with NRT.
                                                       4
                                                                    2.     The Sands Subpoenas
                                                       5
                                                                    On July 9, 2021, NRT served subpoenas on the Sands seeking documents and testimony
                                                       6
                                                           about the Sands’ analysis of the competing bids it received from Everi and NRT and the reasons
                                                       7

                                                       8   for its decisions to award a contract to Everi in 2014-2015. Raup Decl. ¶ 5-6. On July 23, 2021,

                                                       9   the Sands’ outside counsel sent a letter objecting in full to NRT’s document subpoena and
                                                      10   deposition subpoena. Id. ¶ 8; see also Ex. I. In the letter, Sands’ counsel refused to produce
                                                      11
                                                           documents or a witness. Id.
                                                      12
                                                                    To facilitate the production of documents and reduce the burden on the Sands, NRT’s
                                                      13
                 2049 Century Park East, Suite 2900




                                                           counsel identified four specific custodians, a limited date range, and proposed search criteria for
                      Los Angeles, CA 90067




                                                      14
Polsinelli LLP


                           310.556.1801




                                                      15   responding to NRT’s document subpoena. Id. ¶ 9; see also Ex. J.

                                                      16            In response to NRT’s efforts to eliminate any undue burden (none of which has been

                                                      17   identified as of the date of this motion), counsel for the Sands stated that the Sands “stands on its
                                                      18   previously-provided objections.” Id. ¶ 10; see also Ex. K.
                                                      19
                                                                    On August 13, 2021, NRT’s counsel again sought to explain to the Sands: (1) why the
                                                      20
                                                           requested documents are relevant and discoverable, (2) why any concerns as to confidentiality are
                                                      21
                                                           addressed by the Protective Order already entered in the United States District Court for the
                                                      22

                                                      23   District of Delaware; and (3) why Sands’ claims of undue burden are both unsubstantiated and

                                                      24   incorrect. Id. ¶ 11 see also Ex. L.

                                                      25            On August 18, 2021, counsel for NRT and the Sands participated in a telephonic meet and
                                                      26
                                                           confer in an attempt to narrow or resolve Sands’ objections to NRT’s subpoenas. Id. ¶ 12. During
                                                      27
                                                           that telephone conference, counsel for the Sands indicated that the Sands will not produce any
                                                      28

                                                                                                            3
                                                           79484583.6
                                                                    Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 4 of 7




                                                       1   documents nor a witness to testify on any subject unless ordered to do so by the Court and that

                                                       2   nothing would change its position. Id.
                                                       3
                                                                    NRT further inquired as to whether the Sands had undertaken any investigation to
                                                       4
                                                           determine whether it has emails and electronic documents of the four custodians whose files NRT
                                                       5
                                                           asked Sands to search. Id. at ¶ 13. Counsel for the Sands indicated that the Sands had not and that
                                                       6
                                                           despite a final proffer from NRT to modify the search protocol to request only emails from 2014
                                                       7

                                                       8   forward, the Sands still refused to undertake a search. Id. Counsel for the Sands reiterated that

                                                       9   the Sands will produce nothing without a Court order and that further meet-and-confer discussions
                                                      10   would not be productive. Id.
                                                      11
                                                                           Points and Authorities in Support of NRT’s Motion to Compel
                                                      12
                                                                    NRT respectfully asks that the Court compel Sands’ compliance with its document and
                                                      13
                 2049 Century Park East, Suite 2900




                                                           deposition subpoenas for the following reasons.
                      Los Angeles, CA 90067




                                                      14
Polsinelli LLP


                           310.556.1801




                                                      15            1.     Sands’ Documents and Testimony About Everi’s Proposals to Provide Cash
                                                                           Access Services to Sands Are Clearly Relevant to This Case.
                                                      16
                                                                    The Sands claims NRT’s subpoenas seek information that is irrelevant to NRT’s antitrust
                                                      17
                                                           claims because they seek information “not germane to Everi’s patent application or its litigation
                                                      18
                                                           strategies.” Raup. Decl. Ex. K. The anticompetitive conduct at issue in this litigation includes
                                                      19

                                                      20   Everi’s threats of sham patent litigation in marketing materials to win casino accounts. Documents

                                                      21   produced by Everi show that Everi provided Sands and other casinos with marketing materials
                                                      22   focused on the fraudulently procured ’792 Patent including threats to litigate. See, e.g., Raup Decl.
                                                      23
                                                           Ex. B, EVERI-0051737 (“Because of GCA’s patent (United States Patent No. 6,081,792) and
                                                      24
                                                           steadfast defense of the exclusivity of our technology, no other provider can offer this service.”).
                                                      25
                                                           Internal Sands documents will show the role that those threats to enforce the “exclusivity” of
                                                      26
                                                      27   Everi’s technology played in Sands’ decision to award cash access contract(s) to Everi. NRT

                                                      28   believes that documents sought from the Sands will reveal that Everi’s misused the ’792 Patent in

                                                                                                             4
                                                           79484583.6
                                                                     Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 5 of 7




                                                       1   marketing materials and sales pitches in an effort to maintain its monopoly power in the relevant

                                                       2   market.
                                                       3
                                                                    The Sands has made no effort to establish the irrelevance of NRT’s discovery and has failed
                                                       4
                                                           meet its “heavy burden” to show why NRT’s discovery should be denied. Blankenship v. Hearst
                                                       5
                                                           Corp., 519 F.2d 418, 429 (9th Cir. 1975) (once the moving party makes an initial showing of
                                                       6
                                                           relevance and a good-faith attempt to confer, the resisting party then carries a “heavy burden” of
                                                       7

                                                       8   demonstrating why discovery should be denied); Plant Genetic Sys., N.V. v. Northrup King Co., 6

                                                       9   F. Supp. 2d 859, 861-862 (E.D. Mo. 1998) (“A district court whose only connection with a case is
                                                      10   supervision of discovery ancillary to an action in another district should be especially hesitant to
                                                      11
                                                           pass judgment on what constitutes relevant evidence thereunder.”).
                                                      12
                                                                    2.     Sands’ Burden Claims Are Unsubstantiated.
                                                      13
                 2049 Century Park East, Suite 2900




                                                                    The Sands claims that producing any documents would subject it to an “immense” and
                      Los Angeles, CA 90067




                                                      14
Polsinelli LLP


                           310.556.1801




                                                      15   “massive” burden. Raup Decl., Ex. K. But the Sands provides no detail on the number of

                                                      16   documents that would have to be reviewed or costs associated with that collection and review. The

                                                      17   Sands does not appear to have even tried to assess its actual burden by determining the quantity of
                                                      18   potentially relevant documents in its possession. Raup Decl., ¶ 13. The Sands’ burden arguments
                                                      19
                                                           are therefore unsubstantiated and leave NRT with no way to meaningfully tailor its search term
                                                      20
                                                           proposal to Sands’ purported concerns despite numerous proactive efforts to do so. Id. at ¶¶ 9, 11,
                                                      21
                                                           13. The Sands also makes no counterproposal to NRT’s proactive efforts and indicates that it
                                                      22

                                                      23   refuses to do so absent court order requiring the same. Id. at ¶ 12.

                                                      24            Because the Sands fails to meet its burden of providing detailed explanations for why the

                                                      25   discovery sought is overly burdensome, the Court is requested to order production of responsive,
                                                      26
                                                           non-privileged documents. See MetroPCS v. A2Z Connection, LLC, 2020 WL 127550, at *1 (D.
                                                      27
                                                           Nev. Jan. 10, 2020) (finding that a subpoenaed third-party “resisting discovery bears the burden
                                                      28

                                                                                                             5
                                                           79484583.6
                                                                    Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 6 of 7




                                                       1   of showing why that discovery should not be permitted by stating, in detail, the reasons why each

                                                       2   request is objectionable. Boilerplate, generalized objections are equivalent to making no objection
                                                       3
                                                           at all.”).
                                                       4
                                                                    3.    Sands’ Confidentiality Concerns Have Been Addressed.
                                                       5

                                                       6            Sands also refuses to comply with NRT’s subpoenas on the grounds that they seek

                                                       7   information that the Sands regards as “proprietary and highly confidential trade secrets.” Raup

                                                       8   Decl., Ex. K. NRT encountered similar concerns several months ago when another casino raised
                                                       9
                                                           similar confidentiality concerns responsive to a nearly identical document subpoena. In response,
                                                      10
                                                           the protective order governing the antitrust action was amended to clarify that that information
                                                      11
                                                           designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” cannot be shared with
                                                      12
                                                           any internal personnel of the parties or third-parties; that is, the information is accessible only to
                                                      13
                 2049 Century Park East, Suite 2900




                                                           outside counsel. Raup Decl. ¶ 7 and Ex. H (ordering that in-house counsel for the parties are
                      Los Angeles, CA 90067




                                                      14
Polsinelli LLP


                           310.556.1801




                                                      15   “specifically prohibited from accessing materials designated ‘HIGHLY CONFIDENTIAL –
                                                      16   ATTORNEYS’ EYES ONLY’ by any party or third party”). A copy of the protective order in the
                                                      17
                                                           antitrust case (D.I. 53) as later amended (D.I. 97) was attached to NRT’s subpoenas to the
                                                      18
                                                           Sands. Raup Decl. ¶ 7 and Ex. G and H.
                                                      19
                                                                    These protections, which permit the Sands to apply an “attorneys’ eyes only”
                                                      20

                                                      21   confidentiality designation to its documents and testimony, satisfy any concern about the

                                                      22   disclosure of confidential information.           WideVoice Communications, Inc. v. Qwest

                                                      23   Communications Co., 2012 WL 1439071, at *4 (D. Nev. Apr. 26, 2012) (granting a motion to
                                                      24   compel a third-party production because confidentiality concerns were appropriately addressed
                                                      25
                                                           through the operative protective order, which had designations for “confidential” and “attorneys’
                                                      26
                                                           eyes only” documents); see also In re O'Keeffe, 646 F. App'x 263, 268–69 (3d Cir. 2016) (“And
                                                      27
                                                           as to whether the subpoena would be unduly intrusive, the District Court acted within its discretion
                                                      28

                                                                                                             6
                                                           79484583.6
                                                                    Case 2:21-cv-01570-JCM-EJY Document 1 Filed 08/23/21 Page 7 of 7




                                                       1   in finding that confidentiality concerns could be adequately addressed by protective orders or

                                                       2   redactions.”); Spurbeck v. Wyndham Destinations, Inc., 2021 WL 2327052, at *1 (D. Nev. May
                                                       3
                                                           3, 2021) (“Moreover, it appears that a significant portion of the dispute can be resolved through
                                                       4
                                                           the entry of a standard protective order to address confidentiality concerns…”).
                                                       5
                                                                    Moreover, the Sands has provided no explanation as to why these protections are
                                                       6
                                                           insufficient. Nor has the Sands proposed any additional protections that would address its
                                                       7

                                                       8   concerns. Raup Decl., ¶ 12-13. For these reasons, the Sands objection provides no basis for its

                                                       9   refusal to comply with the subpoena.
                                                      10                                              Conclusion
                                                      11
                                                                    The Sands has articulated no valid basis for its blanket refusal to comply with NRT’s
                                                      12
                                                           document and deposition subpoenas. The Court should compel the Sands’ compliance as set forth
                                                      13
                 2049 Century Park East, Suite 2900




                                                           in the proposed order filed herewith.
                      Los Angeles, CA 90067




                                                      14
Polsinelli LLP


                           310.556.1801




                                                      15   Dated: August 23, 2021

                                                      16
                                                                                                        COHEN-JOHNSON
                                                      17

                                                      18

                                                      19                                                By: /s/ H. Stan Johnson
                                                                                                             H. Stan Johnson, Esq.
                                                      20                                                     Cohen-Johnson, LLC
                                                                                                             375 E. Warm Springs Road, Suite 104
                                                      21                                                     Las Vegas, Nevada 89119
                                                                                                             702-823-3500
                                                      22                                                     702-823-3400 fax
                                                      23                                                     sjohnson@cohenjohnson.com
                                                                                                             Attorneys for Petitioner NRT Technology Corp.
                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                                                                           7
                                                           79484583.6
